      Case 1:19-cv-11467-PBS Document 12 Filed 08/16/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


___________________________________
                                   )
ALIRIO TEIXEIRA BAPTISTA,          )
                                   )
               Petitioner,         )
                                   )
v.                                 )          Civil Action
                                   )          No. 19-11467-PBS
TODD LYONS, Acting Field Office    )
Director US. Immigration and       )
Customs Enforcement, ANTONE MONIZ, )
Superintendent of Plymouth County )
Correctional Facility, JOSEPH D.   )
MCDONALD, JR., Sheriff of          )
Plymouth County,                   )
                                   )
               Respondents.        )
___________________________________)

                                 ORDER

                            August 16, 2019

Saris, C.J.

     In accordance with the Court’s Order dated August 16, 2019

(Docket No. 11), this case is hereby dismissed without

prejudice.



                                  /s/ Patti B. Saris       .
                                 HON. PATTI B. SARIS
                                 Chief U.S. District Judge




                                   1
